EXHIBIT 10.05
 
AGREEMENT
 
THIS AGREEMENT, with Effective Date of May 7, 2009, is made by and amongst
Patient Safety Technologies, Inc., a Delaware Corporation, (the “Company”),
having its principal offices at 43460 Ridge Park Drive, Suite 140, Temecula, CA
92590, and Steven H. Kane (“Executive”).


WHEREAS, Executive and the Company desire to set forth the terms and conditions
of Executive’s employment with the Company by entering into this Agreement
regarding each parties’ respective rights and obligations as set forth herein;
and
 
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:
 
1.           Definitions.  For purposes of this Agreement, the following terms
shall have the meanings set forth below:
 
(a)           “Annual Base Salary” shall mean Executive’s rate of regular base
annual compensation prior to any reduction under (i) a salary reduction
agreement pursuant to Section 401(k) or Section 125 of the Code or (ii) any plan
or arrangement deferring any base salary.
 
(b)           “Board” shall mean the Board of Directors of the Company.  The
Board may delegate its authority to a  committee of the Board (the “Committee”),
including without limitation a remuneration committee, which shall consist of
outside directors as defined under Section 162(m) of the Code, and related
Treasury regulations, and “non-employee directors” as defined under Rule-16b-3
under the Securities Exchange Act of 1934 (the “Exchange Act”).  Unless
otherwise specified in the Agreement, the term “Board” shall include any
Committee (or sub-committee) to which the Board’s authority has been delegated
to.
 
(c)           “Cause” any of the following (i) conviction of Executive by a
court of competent jurisdiction of any felony or a crime involving moral
turpitude; (ii) Executive’s knowing failure or refusal to follow reasonable
instructions of the Board or reasonable policies, standards and regulations of
the Company or its affiliates; (iii) Executive’s failure or refusal to
faithfully and diligently perform the usual, customary duties of his employment
with the Company or its affiliates; (iv) fraudulent conduct by Executive;
(v) conduct by Executive that materially discredits the Company or any affiliate
or is materially detrimental to the reputation, character and standing of the
Company or any affiliate, or (vi) a material breach of the terms of this
Agreement, including any of the provisions in Section 5 of this Agreement.

 
1

--------------------------------------------------------------------------------

 

(d)           “Change in Control” shall mean a determination (which may be made
effective as of a particular date specified by the Board) by the Board, made by
a majority vote that a change in control has occurred, or is about to
occur.  Such a change shall not include, however, a restructuring,
reorganization, merger or other change in capitalization in which the persons
who own an interest in the Company on the date hereof (the “Current Owners”) (or
any individual or entity which receives from a Current Owner an interest in the
Company through will or the laws of descent and distribution) maintain more than
a fifty percent (50%) interest in the resultant entity.  Regardless of the vote
of the Board or whether or not the Board votes, a Change in Control will be
deemed to have occurred as of the first day any one (1) or more of the following
subsections shall have been satisfied:
 
(i)           Any Person (other than the Person in control of the Company as of
the date of this Agreement, or other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or a company owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company), becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing more than thirty five percent (35%) of the combined voting power of
the Company’s then outstanding securities;
 
(ii)           The stockholders of the Company approve:
 
(1)           a plan of complete liquidation of the Company;
 
(2)           an agreement for the sale, license or disposition of all
or    substantially all of the Company’s assets; or
 
(3)           A merger, consolidation or reorganization of the Company with or
involving any other company, other than a merger, consolidation or
reorganization that would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the combined voting power of
the voting securities of the Company (or such surviving entity) outstanding
immediately after such merger, consolidation or reorganization
 
(iii)           Notwithstanding the foregoing, a Change in Control as defined in
subsections (i) and (ii) above shall not be deemed to have occurred unless the
majority of members of the Board are replaced during any twelve (12)-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of such appointment or election.
 
(e)            “Code” shall mean the Internal Revenue Code of 1986, as amended,
and, as applicable, Treasury Regulations promulgated thereunder.
 
(f)           “Company” shall mean Patient Safety, Inc. and any successor to its
business and/or assets which assumes (either expressly, by operation of law or
otherwise) and/or agrees to perform this Agreement by operation of law or
otherwise (except in determining, under subsection (d) hereof, whether or not
any Change in Control of the Company has occurred in connection with such
succession).

 
- 2 -

--------------------------------------------------------------------------------

 
 
(g)           “Date of Termination” shall mean with respect to any purported
termination of Executive’s employment, (i) if Executive’s employment is
terminated by his death, the date of his death, (ii) if Executive’s employment
is terminated for Cause or without Cause by the Company, the date specified in
the Company’s notice of termination, (iii) if Executive’s employment is
terminated as a result of a Disability, the date on which it is finally
determined that Executive is Disabled, and (iv) if Executive terminates his
employment for Good Reason or otherwise voluntarily terminates his employment,
the date specified in Executive’s notice of termination.
 
(h)           “Disability” shall mean Executive’s inability for medical reasons
to perform the essential duties of Executive’s position for either ninety (90)
consecutive calendar days or one hundred twenty (120) business days in a twelve
month period by reason of any medically determined physical or mental impairment
as determined by a medical doctor selected by written agreement of the Company
and Executive upon the request of either party by notice to the other.
 
(i)           “Good Reason” shall mean a termination of employment by the
Executive within two years of any of the following events:
 
(i)           a material change in the character or scope of Executive’s duties,
Annual Base Salary, responsibilities, or authority;
 
(ii)           the Company’s material breach of the Agreement.
 
(j)           “Person” shall have the meaning ascribed thereto in
Section 3(a)(9) of the Exchange Act, as modified, applied and used in
Sections 13(d) and 14(d) thereof; provided, however, a Person shall not include
(i) the Company or any of its respective subsidiaries, (ii) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any of its respective subsidiaries (in its capacity as such), or (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities.
 
(k)           “Release” shall mean a general mutual release of the Company and
Executive containing a mutual non-disparagement clause and mutually agreed to by
the parties hereto.  The Release must be signed by Executive and returned to the
Company by no later than the fifth day after the date any applicable review
period has expired or if no review period applies, by no later than the
twenty-sixth day after the date the Release is provided to Executive.
 
(l)           “Stock Option Plan” shall mean the Patient Safety, Inc. Employee
Stock Option Plan.
 
2.           Term of this Agreement.  The term of this Agreement shall commence
upon the date of this Agreement set forth above and shall continue until the
second anniversary of the date of this Agreement; provided however, that the
term of this Agreement shall automatically be extended for an additional term of
one year on each anniversary (the “Term”) unless either party to this Agreement
delivers a written notice of non-extension to the other party by at least ninety
(90) days prior to the expiration of the Term.

 
- 3 -

--------------------------------------------------------------------------------

 
 
3.           Duties; Scope of Employment; Compensation and Benefits.
 
(a)           Position and Duties.  The Company shall employ Executive in the
position of Chief Executive Officer of the Company.  During the Term, beginning
as of the Effective Date, Executive will devote substantially all of Executive’s
business efforts and time to the Company. Executive agrees not to actively
engage in any other material employment, occupation or consulting activity for
any direct or indirect remuneration without the prior approval of the Board,
which shall not be unreasonably withheld or delayed.
 
(b)           Board Membership.  Executive will continue to serve as a member of
the Board as of the Effective Date, and shall be nominated for each subsequent
period, subject to stockholder approval.  Upon Termination, Executive will be
deemed to have resigned from the Board voluntarily, without any further required
action by Executive.
 
(c)           Annual Base Salary.  Executive’s Annual Base Salary shall equal
Three  hundred twenty five thousand Dollars ($325,000). This amount shall be
reviewed annually in January of each year by the Board and, in the sole
discretion of the Board, may be adjusted upward with such adjustments effective
January 1 of the respective year.
 
(d)           Bonus.  Executive shall be eligible to participate in the
Company’s executive bonus plan in accordance with the terms of the executive
bonus plan; provided, however, that the minimum target bonus opportunity
provided under the executive bonus plan shall not be less than twenty five
percent 25% of Executive’s Annual Base Salary.
 
(e)           Pension and Welfare Plans.  During the Term, Executive and
Executive’s dependents, if applicable, shall be entitled to participate in all
incentive, savings and retirement plans, health and welfare benefit plans,
practices, policies and programs (including, without limitation, medical,
prescription, dental, disability, employee life, group life, accidental death
and dismemberment and travel accident insurance plans and programs) sponsored by
the Company or its affiliates on the same terms and conditions generally
applicable to executives of the Company generally.
 
(f)           Equity Compensation Grants and Plans.
 
(iii)           Initial Stock Option Grant. The Company agrees to grant
Executive a stock option (the “Option”) for two million shares of common stock
of the Company (“Shares”).  Upon the six month anniversary of the Effective Date
of this Agreement, 250,000 Shares subject to the Option shall vest and become
exercisable and thereafter the remaining Shares shall vest over a forty-two
month period at the rate of 1/48th of the total Shares subject to the Option per
month with 100% of the Option becoming exercisable on the forty-eighth
anniversary of the Effective Date of this Agreement.  Option price will be set
at the average trading price of the Company’s stock on the Effective Date of the
agreement.

 
- 4 -

--------------------------------------------------------------------------------

 

(iv)           Equity Compensation Plans.  Executive shall be entitled to
continue to participate in any stock option, restricted stock, stock
appreciation rights, or any other equity compensation plan or program sponsored
by the Company or its affiliates on the same terms and conditions generally
applicable to executives of the Company.  Any equity interests or rights to
purchase equity interests in the Company held by Executive and issued pursuant
to an equity compensation plan shall be administered and subject to the terms of
the plan and any amendments thereto.
 
(g)           Designation as Qualified Performance-Based Compensation.  The
Company may determine that any bonus or equity awards issued under Sections 3(c)
or 3(e) of this Agreement (“Awards”) shall be considered “qualified
performance-based compensation” under Section 162(m) of the Code.  Any Awards
shall be administered by the Committee in accordance with this Section 3(f).
 
(h)           Fringe Benefits and Prerequisites.  Executive shall be entitled to
fringe benefits and prerequisites available to executives of the Company in
accordance with the plans, practices, programs and policies of the Company from
time to time.
 
(i)           Expenses.  Executive shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by Executive in accordance
with the applicable policy of the Company and its affiliated companies.
 
(j)           Paid Time Off.  Executive shall be entitled to twenty one days per
year of paid time off in accordance with the general policy of the Company.
 
(k)           Change in Control.  Upon Change in Control, all stock options and
unvested deferred compensation will immediately vest with suitable opportunity
for Executive to exercise such options, plus Executive shall receive a cash
payment of two times Annual Base Salary in effect at that time, within 45 days.
 
4.           Termination.  If Executive’s employment shall terminate upon the
occurrence of any of the events listed below after the Effective Date of this
Agreement, the following provisions shall apply:
 
(a)           Termination Without Cause; Resignation for Good Reason.
 
(i)           The Company may remove Executive at any time without Cause from
the position in which Executive is employed hereunder upon not less than
thirty (30) days’ prior written notice of termination to Executive; provided,
however, that, in the event that such notice is given, Executive shall be under
no obligation to render any additional services to the Company and shall be
allowed to seek other employment.  In addition, Executive may initiate
termination of employment by resigning under this Section 4(a) for Good
Reason.  Executive shall give the Company not less than thirty (30) days’ prior
written notice of termination of such resignation.
 
(ii)           Upon any removal or resignation described in Section 4(a)(i)
above, the Executive shall be entitled to receive, upon execution of the
Release, for a period of twelve (12) months a monthly cash payment equal to the
monthly portion of the Executive’s Annual Base Salary in effect immediately
before the Executive’s separation from service (“Termination Annul Base
Salary”).

 
- 5 -

--------------------------------------------------------------------------------

 
 
(iii)           Upon any removal or resignation described in Section 4(a)(i)
above, the Executive shall also receive:
 
(1)           A pro rated bonus for the year in which the Executive’s
termination of employment occurs.  The pro rated bonus shall be based on the
Executive’s highest target percentage annual bonus for the year in which the
Executive’s termination occurs, multiplied by a fraction, the numerator of which
is the number of days during which the Executive was employed by the Company in
the year of his termination and the denominator of which is three hundred sixty
five (365).  Payment of the pro rated bonus shall be made to the Executive at
the time the Company would have paid a bonus, if any, to the Executive for
services performed for the year in which the Executive’s termination of
employment occurs, but by no later than March 15 of the year following the year
of termination.
 
(2)           The Executive shall continue to receive the medical coverage and
other health and welfare benefits in effect at the Date of Termination (or
generally comparable coverage) for himself and, where applicable, his spouse and
dependents, as the same may be changed from time to time for employees
generally, for twelve (12) months from the Date of Termination.  As an
alternative to the foregoing, the Company may elect to pay the Executive cash in
lieu of such coverage in an amount equal to the Executive’s after-tax cost of
continuing such coverage, where such coverage may not be continued (or where
such continuation would adversely affect the tax status of the plan pursuant to
which the coverage is provided).  The COBRA health care continuation coverage
period under Section 4980B of the Code, as amended, shall run concurrently with
the foregoing benefit period.
 
(3)           The Executive’s stock options will continue to vest for the twelve
(12) months following the date of removal of resignation described in Section
4(a)(i) above.
 
(iv) Notwithstanding anything set forth herein to the contrary, in the event
that Executive violates the provisions of Section 5(a) of this Agreement after
his separation from service, the payments and benefits provided under this
Section 4(a) shall cease and all obligations of the Company under this Section
4(a) shall terminate.

 
- 6 -

--------------------------------------------------------------------------------

 
 
(b)           Termination for Cause; Voluntary Resignation Without Good
Reason.  In the event that Executive voluntarily terminates his employment for
any reason other than Good Reason or in the event that Company terminates
Executive for Cause no further payments shall be due under this Agreement,
except that Executive shall be entitled to any amounts earned, accrued or owing
but not yet paid under Section 3 above and any benefits accrued or earned under
the Company’s benefit plans and programs.
 
(c)           Disability.  In the event that Executive’s employment is
terminated due to Disability, Executive shall be entitled to receive all of the
benefits described in Section 4(a) above upon execution of a Release except that
the monthly payments described in subparagraph (a)(ii)(1) shall be paid for a
period of twelve (12) months beginning after Executive’s separation from
service.
 
(d)           Death.  If Executive dies while employed by the Company, the
Company shall upon receiving a Release from Executive’s executor, legal
representative, administrator or designated beneficiary (the “Heir(s)”) pay to
the Heir(s), the following:
 
(i)           The Heirs shall receive (1) any amounts earned, accrued or owing
but not yet paid under Section 3 above, accelerated vesting of the next six
months stock options held by Executive, and any benefits accrued or earned under
the Company’s benefit plans and programs and (2) a lump sum cash payment equal
to twelve (12) months of Executive’s monthly Annual Base Salary at the rate in
effect immediately before Executive’s termination of employment.
 
(e)           Compliance with Section 409A of the Code.  Notwithstanding any
other provision of this Agreement, to the extent that (i) any amount paid
pursuant to Section 4 of the Agreement is treated as nonqualified deferred
compensation pursuant to Section 409A of the Code and (ii) Executive is a
“specified employee” pursuant to Section 409A(2)(B) of the Code, then such
payments shall be made on the date which is six (6) months after the date of
Executive’s separation from service.
 
5.           Non-Competition, Non-Disclosure and Non-Competition.  In
consideration of the promises of the Company made herein, Executive agrees to
the following:
 
(a)           Non-Competition.  Except for the furtherance of the interests of
the Company, Executive agrees that he or she will not, during the term of
Executive’s employment and for a period of  one (1) year following the date of
termination of employment (such period, the “Restricted Period”) do any of the
following directly or indirectly within the continental United States, without
the prior written consent of the Company:
 
(i)           solicit or call upon, either directly or indirectly, any employee
or independent contractor of the Company to attempt to persuade or induce the
employee or independent contractor to terminate employment with the Company and
commence employment with another entity;

 
- 7 -

--------------------------------------------------------------------------------

 
 
(ii)           solicit or call upon, either directly or indirectly, any vendor,
customer, or prospective customer with whom the Company shall have dealt at any
time in connection with any business which is competitive with the business of
the Company;
 
(iii)           influence or attempt to influence any customer or prospective
customer of the Company to terminate or modify any written or oral agreement or
course of dealing with the Company; or
 
(iv)           own, manage or operate or be connected as an officer, director,
employee, partner, principal, agent, representative, consultant, or otherwise
with, or use or permit his name to be used in connection with any business or
enterprise which is engaged in any business that is competitive with any
business or enterprise in which the Company is engaged.
 
(b)           Non-Disclosure.  Executive agrees not to use or disclose at any
time, except with the prior written consent of the Company, any proprietary,
trade secret, or confidential information relating to the business of the
Company, including, without limitation, information relating to formulas,
designs, processes, suppliers, machines, compositions, improvements, inventions,
operations, manufacturing, processing, marketing, distributing, selling, cost
and pricing data, master files, or customer lists utilized by the Company and
all other similar information material to the conduct of the business of the
Company, which is not presently generally known to the public and which is or
was obtained or acquired by Executive while an employee of the Employer;
provided, however, that this Subsection (b) shall not preclude Executive from
(i) the use or disclosure of such information that presently is known to the
public generally or that subsequently comes into the public domain, other than
by way of disclosure in violation of the Agreement or in any other unauthorized
fashion, or (ii) disclosure of such information required by law or court order,
provided that prior to such disclosure required by law or court order, Executive
shall give the Company three (3) business days’ written notice (or, if
disclosure is required to be made in less than three (3) business days, such
notice shall be given as promptly as practicable after determination that
disclosure may be required) of the nature of the law or order requiring
disclosure and the disclosure to be made in accordance therewith.
 
(c)           Inventions.  Executive hereby sells, transfers, and assigns to the
Company all of the entire right, title, and interest of Executive in and to all
inventions, ideas, disclosures, and improvements, whether patented or
unpatented, and copyrightable material, made or conceived by Executive, solely
or jointly, during his or her employment by the Employer that directly relate to
methods, apparatus, designs, products, processes, or devices, sold, leased,
used, or under development by the Company, or that otherwise directly relate or
pertain to the business, functions, or operations of the Company or that arise
from the efforts of Executive during the course of his or her employment with
the Employer (the “Inventions”).  Executive shall communicate promptly and
disclose to the Company, in such form as the Company requests, all information,
details, and data pertaining to the Inventions.  Executive shall execute and
deliver to the Company such formal transfers and assignments and such other
papers and documents as may be necessary or required of Executive to permit the
Company or any person or entity designated by the Company to file and prosecute
the patent applications and, as to copyrightable material, to obtain copyright
thereof.  Any Invention relating to the business of the Company and disclosed or
utilized by Executive within one (1) year following the date of Executive’s
termination of employment shall be deemed to fall within the provisions of this
Subsection (c).

 
- 8 -

--------------------------------------------------------------------------------

 
 
(d)           Acknowledgement.  Executive acknowledges and agrees that the
restrictions contained in the foregoing covenants are necessary to protect
legitimate interests of the Company and acknowledges that remedies for damages
in the event of their violation or potential violation would be
inadequate.  Accordingly, Executive agrees that the Company shall be entitled to
injunctive relief in the event of any violation by Executive of any provisions
of this Section 5.  Such right to an injunction shall be in addition to, and not
in limitation of, any other rights or remedies that the Company may have.  The
period of time during which the provisions of this Section 5 will be in effect
shall be extended by the length of time during which Executive is in breach of
the terms hereof as determined by any court of competent jurisdiction where the
injunctive relief is sought.
 
(e)           Enforceability and Understanding.  If any provision of this
Section 5 shall be deemed invalid or unenforceable, either in whole or in part,
the Agreement shall be deemed amended to delete or modify, as necessary, the
offending provision and to reform the terms thereof to render it valid and
enforceable.  This Section 5 contains all the understandings between Executive
and the Company pertaining to the matters referred to herein, and supersedes any
other undertakings and agreements, whether oral or in writing, previously
entered into by them with respect thereto.  Executive represents that, in
executing the Agreement, Executive does not rely and has not relied upon any
representation or statement made by the Company not set forth herein with regard
to the subject matter or effect of this Section 5 or otherwise.
 
6.           Special Reimbursement - Excise tax related to Section 4999 of the
Code.
 
(a)           Payment of Gross-Up.  In the event that Executive becomes entitled
to payments or benefits from the Company (the “Total Payments”) which constitute
an “excess parachute payment” as defined in Section 280G(b) of the Code subject
to the excise tax imposed under Section 4999 of the Code (the “Excise Tax”),
then the Company shall cause a payment to be made to Executive of an additional
amount (the “Additional Payment”) equal to the sum of (i) the Excise Tax and
(ii) such additional sums, such that, after imposition of the Excise Tax and all
taxes, including, without limitation, any income, employment and other
withholding taxes and Excise Tax (and any interest and penalties imposed with
respect thereto) imposed on the amount described in clauses (i) and (ii),
Executive shall receive such payments and benefits from the Company free and
clear of any taxes, other than income, employment and other withholding taxes
that would have been imposed on such payments and benefits, determined without
regard to the imposition of the Excise Tax.

 
- 9 -

--------------------------------------------------------------------------------

 

(b)           Administration.  All determinations under this Section 6 shall be
made by the Company’s independent accounting firm, in their reasonable
discretion in consultation with Executive’s accountants. Executive and the
Company shall each reasonably cooperate with the other in connection with
causing or allowing any shareholder vote on the Total Payments to occur and any
administrative or judicial proceedings concerning the existence or amount of any
such subsequent liability for amounts described in clauses (i) and (ii) in
Section 6(a).  The Company shall solely be responsible for any legal, accounting
and other costs and expenses incurred in connection with such shareholder vote
and administrative and judicial proceedings.
 
7.           Miscellaneous.
 
(a)           Indemnification.  Subject to applicable law, Executive will be
provided indemnification to the maximum extent permitted by the Company’s
bylaws, including any directors and officers insurance policies, on terms no
less favorable than any other executive officer or Director of the Company.
 
(b)           Legal Costs.  The Company shall reimburse Executive for reasonable
legal fees and expenses incurred if Executive prevails on any issue which is the
subject of such of a lawsuit or arbitration brought by Executive or the Company
as a result of any dispute with any party (including, but not limited to, the
Company and/or any affiliate of the Company) regarding the provisions of this
Agreement.  Otherwise, Executive and the Company shall be responsible for its
own legal fees and expenses in connection with such action.  The Company will
reimburse Executive for reasonable legal fees and expenses directly relating to
the negotiation of this Agreement.
 
(c)           Arbitration.  In the event of any dispute under the provisions of
this Agreement, other than a dispute in which the primary relief sought is an
equitable remedy such as an injunction, the parties shall be required to have
the dispute, controversy or claim settled by arbitration in California in
accordance with the National Rules for the Resolution of Employment Disputes
then in effect of the American Arbitration Association, before a panel of three
arbitrators, two of whom shall be selected by the Company and Executive,
respectively, and the third of whom shall be selected by the other two
arbitrators.  Any award entered by the arbitrators shall be final, binding and
nonappealable and judgment may be entered thereon by either party in accordance
with applicable law in any court of competent jurisdiction.  This arbitration
provision shall be specifically enforceable.  The arbitrators shall have no
authority to modify any provision of this Agreement or to award a remedy for a
dispute involving this Agreement other than a benefit specifically provided
under or by virtue of the Agreement.
 
(d)           No Mitigation.  The Company agrees that, if Executive’s employment
is terminated during the Term, Executive is not required to seek other
employment or to attempt in any way to reduce any amounts payable to Executive
by the Company pursuant to this Agreement.
 
(e)           Successors.  In addition to any obligations imposed by law upon
any successor to the Company, the Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  Failure of the Company to obtain such assumption and agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle Executive to compensation from the Company in the
same amount and on the same terms as Executive would be entitled to hereunder if
Executive were to terminate Executive’s employment for Good Reason, except that,
for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the Date of Termination.

 
- 10 -

--------------------------------------------------------------------------------

 
 
(f)           Binding Agreement.  This Agreement shall inure to the benefit of
and be enforceable by Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.  If
Executive shall die while any amount would still be payable to Executive
hereunder (other than amounts which, by their terms, terminate upon the death of
Executive) if Executive had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the executors, personal representatives or administrators of
Executive’s estate.
 
(g)           Notices.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon actual receipt.
 
(h)           Amendments.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by Executive and such officer as may be specifically
designated by the Company.  No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.
 
(i)           Entire Agreement.  Except as otherwise provided, this Agreement
contains the entire agreement between the parties concerning the subject matter
hereof and supersedes all prior agreements, understandings, discussions,
negotiations and undertakings, whether written or oral, express or implied,
between the parties with respect thereto.
 
(j)           Applicable Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Delaware without regard to the principles of conflict of laws thereof.
 
(k)           Captions.  The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.
 
(l)           Withholding.  Any payments provided for hereunder shall be paid
net of any applicable withholding required under federal, state or local law and
any additional withholding to which Executive has agreed.

 
- 11 -

--------------------------------------------------------------------------------

 
 
(m)          Survivorship.  The rights and obligations of the Company and
Executive under this Agreement shall survive the expiration of the Term.
 
(n)           Mutual Intent.  All parties participated in the drafting of the
Agreement, and the language used in this Agreement is the language chosen by
Executive and the Company to express their mutual intent.  The parties agree
that in the event that any language, section, clause, phrase or word used in the
Agreement is determined to be ambiguous, no presumption shall arise against or
in favor of either party and that no rule of strict construction shall be
applied against either party with respect to such ambiguity.
 
(o)           Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
 
(p)           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on January
5, 2009.
 

 
PATIENT SAFETY, INC
     
By:    /s/  John Francis
 
Name:   John Francis
 
Title:  Director
     
EXECUTIVE
     
/s/  Steven H. Kane
 
Name:  Steven H. Kan


 
- 12 -

--------------------------------------------------------------------------------

 
